FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JEROME ALVIN ANDERSON,                    No. 04-17237
             Petitioner-Appellant,
               v.                           D.C. No.
                                         CV-00-02494-WBS
C.A. TERHUNE, Director,
                                             OPINION
            Respondent-Appellee.
                                     
       Appeal from the United States District Court
          for the Eastern District of California
       William B. Shubb, District Judge, Presiding

                  Argued and Submitted
        October 9, 2007—San Francisco, California

                 Filed February 15, 2008

     Before: Mary M. Schroeder, Stephen Reinhardt,
         Sidney R. Thomas, Barry G. Silverman,
     M. Margaret McKeown, Kim McLane Wardlaw,
 William A. Fletcher, Ronald M. Gould, Richard A. Paez,
       Richard C. Tallman, Johnnie B. Rawlinson,
 Richard R. Clifton, Consuelo M. Callahan, Carlos T. Bea,
           and Sandra S. Ikuta, Circuit Judges.

               Opinion by Judge McKeown;
             Concurrence by Judge Silverman;
   Partial Concurrence and Partial Dissent by Judge Bea;
                Dissent by Judge Tallman




                           1377
                     ANDERSON v. TERHUNE                  1381
                         COUNSEL

Charles M. Bonneau (argued), Sacramento, California, for the
petitioner-appellant.

Rachelle A. Newcomb, Deputy Attorney General (argued)
and Edmund G. Brown, Jr., Attorney General; Dane R. Gil-
lette, Chief Assistant Attorney General; Michael P. Farrell,
Senior Assistant Attorney General; Stephen G. Herndon,
Supervising Deputy Attorney General; Brian R. Means, Dep-
uty Attorney General; Sacramento, California, for the
respondent-appellee.

Peter C. Pfaffenroth (argued), Jeffrey T. Green, Harold L.
Rogers, Sidley Austin LLP, Washington, DC; Charles D.
Weisselberg, University of California School of Law (Boalt
Hall), Berkeley, California; David M. Porter, Sacramento,
California; Sheryl Gordon McCloud, Seattle, Washington, for
amicus curiae National Association of Criminal Defense Law-
yers.


                         OPINION

McKEOWN, Circuit Judge:

   It is likely that few Americans can profess fluency in the
Bill of Rights, but the Fifth Amendment is surely an excep-
tion. From television shows like “Law & Order” to movies
such as “Guys and Dolls,” we are steeped in the culture that
knows a person in custody has “the right to remain silent.”
Miranda is practically a household word. And surely, when a
criminal defendant says, “I plead the Fifth,” it doesn’t take a
trained linguist, a Ph.D, or a lawyer to know what he means.
Indeed, as early as 1955, the Supreme Court recognized that
“in popular parlance and even in legal literature, the term
‘Fifth Amendment’ in the context of our time is commonly
1382                  ANDERSON v. TERHUNE
regarded as being synonymous with the privilege against self-
incrimination.” Quinn v. United States, 349 U.S. 155, 163
(1955); accord In re Johnny V., 149 Cal. Rptr. 180, 184, 188
(Cal. Ct. App. 1978) (holding that the statement “I’ll take the
fifth” was an assertion of the Fifth Amendment privilege).
More recently, the Court highlighted that “Miranda has
become embedded in routine police practice to the point
where the warnings have become part of our national culture.”
Dickerson v. United States, 530 U.S. 428, 443 (2000).

   We granted rehearing en banc1 in this appeal from the dis-
trict court’s denial of Jerome Alvin Anderson’s petition for
writ of habeas corpus. Anderson challenges his conviction of
special circumstances murder on the grounds that he was
denied his constitutional right to remain silent and that admis-
sion of his involuntary confession into evidence violated his
right to due process. Specifically, Anderson claims that he
invoked his Fifth Amendment right to terminate his police
interrogation and that the police officer’s continued question-
ing violated that right.

   Anderson twice attempted to stop police questioning, stat-
ing “I don’t even wanna talk about this no more,” and “Uh!
I’m through with this.” After questioning continued, Ander-
son stated unequivocally, “I plead the Fifth.” Instead of hon-
oring this unambiguous invocation of the Fifth Amendment,
the officer queried, “Plead the Fifth. What’s that?” and then
continued the questioning, ultimately obtaining a confession.
It is rare for the courts to see such a pristine invocation of the
Fifth Amendment and extraordinary to see such flagrant disre-
gard of the right to remain silent.

   The state court held that Anderson’s statement, “I plead the
Fifth,” was ambiguous and that the officer asked a legitimate
clarifying question. Under even the narrowest construction of
  1
   Anderson v. Terhune, 467 F.3d 1208 (9th Cir. 2006), reh’g en banc
granted, 486 F.3d 1155 (9th Cir. 2007).
                          ANDERSON v. TERHUNE                           1383
the Antiterrorism and Effective Death Penalty Act, 28 U.S.C.
§ 2254(d) (“AEDPA”), the state court erred in failing to rec-
ognize this constitutional violation. The continued question-
ing violated the Supreme Court’s bright-line rule established
in Miranda. Once a person invokes the right to remain silent,
all questioning must cease:

      If the individual indicates in any manner, at any time
      prior to or during questioning, that he wishes to
      remain silent, the interrogation must cease. At this
      point he has shown that he intends to exercise his
      Fifth Amendment privilege; any statement taken
      after the person invokes his privilege cannot be other
      than the product of compulsion, subtle or otherwise.

Miranda v. Arizona, 384 U.S. 436, 473-74 (1966); see also
Michigan v. Mosley, 423 U.S. 96, 103 (1975) (explaining that
once a defendant has invoked his right to remain silent, that
right must be “scrupulously honored”) (quoting Miranda, 384
U.S. at 479).

   An examination of the interrogation transcript2 reveals that
the state court’s conclusion that Anderson’s invocation was
ambiguous was an unreasonable application of Miranda and
based on an unreasonable determination of the facts. See 28
U.S.C. § 2254(d)(1), (2). Only one reasonable conclusion can
be gleaned from his statements, especially his last declaration,
“I plead the Fifth”: Anderson invoked his right to remain
silent and wanted to end the interrogation. Construing the
officer’s statement, “Plead the Fifth? What’s that?”, as asking
  2
    Anderson filed a motion requesting that the en banc panel take judicial
notice of the entire transcript of the interrogation. We asked the parties to
clarify whether either the complete transcript or the audio tape of the inter-
rogation was part of the record before the state appellate court. The answer
is unclear, although it is undisputed that both were available to the court.
Thus, we consider both to be part of the record in this appeal. Nonetheless,
whether one considers the transcript or the audio tape, the result is the
same.
1384                 ANDERSON v. TERHUNE
what Anderson meant is also an unreasonable determination
of the facts. Id. § 2254(d)(2). These errors were not harmless
and, accordingly, we reverse the judgment of the district court
and remand with directions to grant the writ of habeas corpus.

I.   BACKGROUND

   Anderson and the victim, Robert Clark, were friends. On
the morning of July 9, 1997, a mutual acquaintance, Patricia
Kuykendall, discovered that her car had been stolen. Ander-
son and Kuykendall suspected that Clark was involved and
later that morning confronted him at Kuykendall’s house.
Kuykendall began yelling at Clark, but Anderson remained
calm. When Clark denied that he stole the car, he appeared
edgy and nervous. As Kuykendall left the room to call the
police, Clark left the house. Anderson and Kuykendall’s
roommate, Abe Santos, left ten minutes later, stating they
were going to follow Clark.

   Clark’s body was discovered by the side of a road later that
afternoon. He had been shot in the head four times. Investiga-
tors found a methamphetamine pipe lying between Clark’s
arm and body. A cigarette lighter was resting on Clark’s
stomach under his right hand. Pieces of a partially-eaten ham-
burger and a fresh cigarette butt were also near the body, as
well as spent .22 caliber shell casings.

   The police asked Anderson to come in for an interview two
days later, July 11. During the interview, Anderson explained
that on the day of the murder he saw Clark at Kuykendall’s
apartment in the morning, but that he and Santos left to buy
some hamburgers, after which they went to Santos’s father’s
house and to a car wash.

   The police took Anderson into custody for a parole viola-
tion on July 12. Four officers interviewed Anderson for
approximately three and a half hours. Despite clear and
                      ANDERSON v. TERHUNE                     1385
repeated invocations of his right to remain silent, the officer
continued to question Anderson about the murder:

    Officer:    You act like you’re cryin’ like a baby, an’
                you can’t cry for someone that was a no
                good . . . an’ you killed him for a good
                reason.

    Anderson: No, way! No, way. I — You know what,
              I don’t even wanna talk about this no
              more. We can talk about it later or what-
              ever. I don’t want to talk about this no
              more. That’s wrong. That’s wrong.

    Officer:    Right now, you show your remorse.

   Immediately after this exchange, the officer continued to
interrogate Anderson regarding his drug use on the day of the
murder, including whether Anderson had used pipes. This
questioning is significant because the murder victim was
found with a pipe next to him. The entire conversation was
about the murder. In response to this questioning, Anderson
unambiguously indicated that he wanted to end the interroga-
tion by stating that he was “through with this,” wanted to “be
taken into custody” and “I plead the Fifth.” The relevant por-
tion of the transcript is so extraordinary that it bears repeating.

    Anderson: I have nothin’ to worry about, nothin’ to
              hide. That’s why I show no remorse.
              Nothin’ to worry about, nothin’ to hide.
              He was my friend, an’ there’s no way I
              would do it. No, way I would do it.

    Officer:    Were you high that day?

    Anderson: No, sir. I — probably was later on. Yes.

    Officer:    Did you have any dope with you that . . .
                that day?
1386                ANDERSON v. TERHUNE
    Anderson: No, sir.

    Officer:   No, dope at all? What do you smoke
               with?

    Anderson: I smoke with my . . . my fingers.

    Officer:   When you smoke your dope what do you
               do with that? How do you smoke that?

    Anderson: You smoke it with pipes and stuff like
              that.

    Officer:   Okay. What kind of pipes?

    Anderson: Lines.

    Officer:   What kind of pipes?

    Anderson: N’ah . . . I would — I —

    Officer:   Well, what kind of pipes?

    Anderson: Uh! I’m through with this. I’m through.
              I wanna be taken into custody, with my
              parole . . .

    Officer:   Well, you already are. I wanna know
               what kinda pipes you have?

    Anderson: I plead the [F]ifth.

    Officer:   Plead the [F]ifth. What’s that?

    Anderson: No, you guys are wrong. You guys are
              wrong. You guys have—I’ve tried to tell
              you everything I know. As far as I know,
              you guys are lying, uh, making things up,
                     ANDERSON v. TERHUNE                     1387
                extenuating and that’s not right. It’s not
                right.

    Officer:    We’re not makin’ anything up.

    Anderson: Sir, sure you are.

    Officer:    What are we makin’ up?

    Anderson: You’re tellin’ me that I didn’t have tears
              in my eyes.

    Officer:    Yeah.

    Anderson: You’re tellin’ me, okay, that, uh, uh, Abe
              said I kilt him. That’s a lie.

   The questioning continued until Anderson asked for a law-
yer: “I’d like to have an attorney present.” At that juncture,
an officer turned off the tape recorder and, somewhat suspi-
ciously, following this hiatus, the officers concluded that
Anderson wanted to reinitiate the discussion. The further
questioning, which took place over a three-hour period, led to
a confession by Anderson.

   Anderson was convicted of special circumstances murder.
On appeal, as in the trial court, he challenged the admissibility
of his confession, arguing that it was obtained in violation of
Miranda and of his Fifth Amendment right to remain silent.
The California Court of Appeal rejected Anderson’s argu-
ment. The court concluded that Anderson’s invocation of his
right to remain silent was ambiguous and that the officer
asked a legitimate clarifying question when he responded to
Anderson’s statement, “I plead the [F]ifth,” with “Plead the
[F]ifth. What’s that?” The state appellate court reasoned that
Anderson could have been refusing to talk about his drug use,
and did not intend to terminate the interview. The state court
further held that Anderson waived any invocation of the right
1388                 ANDERSON v. TERHUNE
to silence or to counsel when he re-initiated the interrogation
after the officers turned off the tape.

II.    STANDARD OF REVIEW

   Under AEDPA, a writ of habeas corpus may not be granted
unless the state court’s decision (1) resulted in a decision that
was contrary to, or involved an unreasonable application of,
clearly established federal law, as determined by the Supreme
Court of the United States; or (2) resulted in a decision that
was based on an unreasonable determination of the facts in
light of the evidence presented in the state court proceeding.
28 U.S.C. § 2254(d)(1), (2). Although this standard requires
us to give considerable deference to the state courts, AEDPA
deference is not a rubber stamp. See Miller-El v. Dretke, 545
U.S. 231, 240, 265 (2005) (refusing to accept a state court’s
“dismissive and strained interpretation” of the prisoner’s evi-
dence on habeas review and, noting that “[d]eference does not
by definition preclude relief”). The state court decision here
collides with AEDPA on all grounds. It reflects both an
unreasonable application of Miranda, which is clearly estab-
lished federal law, and an unreasonable determination of the
facts.

III.   IN Contravention of MIRANDA, THE STATE COURT
       UNREASONABLY     CONCLUDED    THAT    ANDERSON’S
       INVOCATION (“I PLEAD THE FIFTH”) WAS AMBIGUOUS

   [1] Following the issuance of Miranda in 1966 and the lit-
erally thousands of cases that repeat its rationale, we rarely
have occasion to address a situation in which the defendant
not only uses the facially unambiguous words “I plead the
Fifth,” but surrounds that invocation with a clear desire not to
talk any more. The state court accurately recognized that
under Miranda, “if [an] individual indicates in any manner, at
any time prior to or during questioning, that he wishes to
remain silent, the interrogation must cease,” 384 U.S. at 473-
                        ANDERSON v. TERHUNE                         1389
74, but then went on to eviscerate that conclusion by stating
that the comments were “ambiguous in context”:

      In the present case, the defendant’s comments were
      ambiguous in context because they could have been
      interpreted as not wanting officers to pursue the par-
      ticulars of his drug use as opposed to not wanting to
      continue the questioning at all. By asking defendant
      what he meant by pleading the fifth, the officer
      asked a legitimate clarifying question.

   [2] Using “context” to transform an unambiguous invoca-
tion into open-ended ambiguity defies both common sense
and established Supreme Court law. It is not that context is
unimportant, but it simply cannot be manufactured by strain-
ing to raise a question regarding the intended scope of a
facially unambiguous invocation of the right to silence. As the
Supreme Court has observed, in invoking a constitutional
right, “a suspect need not ‘speak with the discrimination of an
Oxford don.’ ” Davis v. United States, 512 U.S. 452, 459 (1994)3
(quoting id. at 476 (Souter, J., concurring in judgment)).
Anderson would meet even this erudite standard. Miranda
requires only that the suspect “indicate[ ] in any manner . . .
that he wishes to remain silent.” Miranda, 384 U.S. at 473-74.

   [3] This is not a case where the officers or the court were
left scratching their heads as to what Anderson meant.4 Noth-
  3
     We acknowledge that Davis is an invocation of counsel case under
Miranda, not a Fifth Amendment right to silence case. We rely on
Miranda and Mosley, not Davis, as “clearly established” law. See Evans
v. Demosthenes, 98 F.3d 1174, 1176 (9th Cir. 1996) (declining to address
whether Davis applies to right to silence cases). Nonetheless, the general
principles from cases involving the clarity of invocation of rights during
custodial interrogation are instructive as to common sense interpretation
of language.
   4
     The trial court stated, “while the defendant articulated words that
could, in the isolation [sic], be viewed as an invocation of his right to
remain silent, the defendant did not intend to terminate the interview.”
1390                     ANDERSON v. TERHUNE
ing was ambiguous about the statement “I plead the Fifth.”
Ambiguity means “admitting more than one interpretation or
reference” or “having a double meaning or reference.” The
New Shorter Oxford English Dictionary (1993). Even if the
preliminary statements “I don’t even wanna talk about this no
more” and “I’m through with this. I’m through. I wanna be
taken in custody,” were viewed as somewhat equivocal—a
dubious conclusion at best—“I plead the Fifth” left no room
for doubt.

   As we recently observed, “neither the Supreme Court nor
this court has required that a suspect seeking to invoke his
right to silence provide any statement more explicit or more
technically-worded than ‘I have nothing to say.’ ” Arnold v.
Runnels, 421 F.3d 859, 865 (9th Cir. 2005). We went on to
underscore that Arnold’s statement easily met the Fifth
Amendment standard: “Indeed, it is difficult to imagine how
much more clearly a layperson like Arnold could have
expressed his desire to remain silent.” Id. at 866.

   [4] Anderson did not equivocate in his invocation by using
words such as “maybe” or “might” or “I think.” See id. at
865-66 (distinguishing cases in which the court concluded
that a qualified invocation was ambiguous from cases in
which the invocation of the right to silence was specific and
unambiguous). Nor was there anything ambiguous in Ander-
son declaring, “I plead the Fifth.” Anderson had already twice
attempted to stop the police questioning using crystal-clear
language: “I don’t want to talk about this no more” and “Uh!
I’m through with this. I’m through. I wanna be taken into cus-

(emphasis added). Similarly, the state court of appeal stated, “In the pres-
ent case, the defendant’s comments were ambiguous in context because
they could have been interpreted as not wanting officers to pursue the par-
ticulars of his drug use as opposed to not wanting to continue the ques-
tioning at all.” (emphasis added). Obviously, the court recognized that “I
plead the Fifth” was an invocation of the right to silence; it detected
ambiguity only as to the scope of the invocation.
                     ANDERSON v. TERHUNE                   1391
tody . . . .” Saying that he wanted to be taken into custody was
an indication that Anderson did not want to talk about the
murder, his drug use, or anything else. Thus, the state court
was unreasonable in concluding that the invocation was
ambiguous in context because the context, in fact, makes it
clear that Anderson wanted to end the interrogation in all
respects. Anderson had the right to end the interrogation at
any point and the fact that Anderson had answered the offi-
cers’ questions for over two hours does not somehow under-
mine or cast doubt on an unambiguous invocation. Whether
these were “statements of frustration,” as the government pos-
ited at oral argument, misses the point. A suspect can both be
frustrated with an interrogation and seek to terminate it. “Tak-
ing the Fifth” is as unequivocal as one can get in invoking the
right to remain silent.

IV.   THE STATE COURT’S CONCLUSION THAT THE OFFICER
      ASKED A LEGITIMATE CLARIFYING QUESTION WAS AN
      UNREASONABLE DETERMINATION OF THE FACTS

   [5] Anderson’s unambiguous, unequivocal invocation
should have brought an immediate end to questioning. Nota-
bly, the Supreme Court’s commitment to Miranda’s funda-
mental tenet—that police must “scrupulously honor[ ]” a
suspect’s right to remain silent by immediately ceasing ques-
tioning when the suspect invokes this right, 384 U.S. at 479
(emphasis added)—has never wavered. See Mosley, 423 U.S.
at 103 (Miranda’s “critical safeguard” is “a person’s ‘right to
cut off questioning’ ”); see also Arizona v. Roberson, 486
U.S. 675, 683 (1988); Kolender v. Lawson, 461 U.S. 352, 368
n.6 (1983) (Brennan, J., concurring); cf. Dickerson, 530 U.S.
at 440 (reaffirming constitutional requirement that “the exer-
cise of [Miranda] rights must be fully honored”).

  [6] Instead of scrupulously honoring the request, the inter-
rogating officer decided to “play dumb,” hoping to keep
Anderson talking by inquiring, “Plead the Fifth. What’s that?”
This effort to keep the conversation going was almost comi-
1392                    ANDERSON v. TERHUNE
cal. At best, the officer was mocking and provoking Ander-
son. The officer knew what “I plead the Fifth” meant. It is
thus baffling that the state court determined that “[b]y asking
defendant what he meant by pleading the Fifth, the officers
asked a legitimate clarifying question.” The need for clarifica-
tion presumes some ambiguity or uncertainty. Nothing needed
clarification.

   This situation brings to mind the phrase attributed to a
Canadian judge— “won’t take no for an answer”—and later
popularized in country music as “What part of ‘no’ don’t you
understand?”5 What about the words “I plead the Fifth” is
unclear, ambiguous, or confusing to a reasonable officer?
Nothing. See Connecticut v. Barrett, 479 U.S. 523, 529
(1987) (holding in the context of the invocation of the right
to counsel that “[i]nterpretation is only required where the
defendant’s words, understood as ordinary people would
understand them, are ambiguous”). Rather, the officer hoped
Anderson would explain more about the murder, the exact
topic Anderson did not want to talk about. The officer thought
that continuing the interrogation was “reasonably likely to
elicit an incriminating response” from Anderson. Rhode
Island v. Innis, 446 U.S. 291, 303 (1980). And he was right.

   In the right-to-counsel context, the Supreme Court has
countenanced clarifying questions only to ascertain whether a
suspect’s ambiguous or equivocal statement is actually an
invocation of his Fifth Amendment right. See Davis, 512 U.S.
at 461; Miranda, 384 U.S. at 445 (focusing only on the
threshold question of whether the accused “indicate[d] in any
manner that he d[id] not wish to be interrogated” when decid-
ing whether police had honored the accused’s Fifth Amend-
ment rights); cf. Smith v. Illinois, 469 U.S. 91, 95 (1984)
  5
   See The Phrase Finder, What part of no don’t you understand?, http://
www.phrases.org.uk/meanings/what-part-of-no.html (last visited Nov. 30,
2007); LORRIE MORGAN, What Part of No (words and music by Wayne
Perry and Gerald Smith), on WATCH ME (BNA Records 1992).
                        ANDERSON v. TERHUNE                         1393
(holding that “[t]his case concerns the threshold inquiry:
whether Smith invoked his right to counsel in the first
instance”). Ignoring this principle, the state court found that
the comments were ambiguous “because they could have been
interpreted as not wanting officers to pursue the particulars of
his drug use as opposed to not wanting to continue the ques-
tioning at all.”

   [7] The state court’s rationale collapses beneath its own
weight, because the officer’s comment showed that the inter-
rogating officers did not believe that Anderson’s statement
was ambiguous. The officer did not ask Anderson what sub-
ject he did not want to discuss; nor did any of his follow-up
questioning address this topic. Similarly, the officer did not
ask him if he wished to remain silent or whether he simply did
not want to talk about the drug issue. The officer did not even
ask Anderson what he meant. No reasonable officer could
legitimately be in doubt about the meaning of “I plead the
Fifth.” The state court’s characterization is a fanciful re-
imagining of the colloquy between Anderson and the officer,
and under AEDPA, an unreasonable determination of the
facts.

   The state court’s conclusion that “[i]t was the defendant,
not the interrogators, who continued the discussion,” ignores
the bedrock principle that the interrogators should have
stopped all questioning.6 A statement taken after the suspect
invoked his right to remain silent “cannot be other than the
product of compulsion, subtle or otherwise.” Miranda, 384
U.S. at 474.

  Finally, it makes no sense to split hairs and say that maybe,
  6
   As the Third Circuit aptly stated, “[u]nder Miranda, the onus was not
on [the suspect] to be persistent in her demand to remain silent. Rather,
the responsibility fell to the law enforcement officers to scrupulously
respect her demand.” United States v. Lafferty, 503 F.3d 293, 304 (3d Cir.
2007).
1394                  ANDERSON v. TERHUNE
just maybe, Anderson wanted to talk about the murder and not
about his drug use because, in fact, the drug use was inextri-
cably intertwined with the murder. The victim’s body was
found next to a methamphetamine pipe. Anderson’s drug use
that day could well tie him to the murder. He was taken in for
questioning about the murder, not on a potential drug charge.

   It is precisely this kind of conjecture and hair-splitting that
the Supreme Court wanted to avoid when it fashioned the
bright-line rule in Miranda. Cf. Davis, 512 U.S. at 461 (noting
that, where the suspect asks for counsel, the benefit of the
bright-line rule is the “clarity and ease of application” that
“can be applied by officers in the real world without unduly
hampering the gathering of information” by forcing them “to
make difficult judgment calls” with a “threat of suppression
if they guess wrong”). No guess work was required here.

   Under the state court’s application of Miranda and its prog-
eny, every time a suspect unequivocally invokes the right to
remain silent, the police can ask follow-up questions to clarify
whether he really, really wants to invoke the right and to
parse the subject matter—“what specifically do you not want
to talk about?” Such a practice is tantamount to endless re-
interrogation.

  The Sixth Circuit’s decision in McGraw v. Holland, 257
F.3d 513 (6th Cir. 2001), where the defendant stated “I don’t
want to talk about it,” illustrates the error of the state court’s
approach:

    In the criminal proceeding against Tina McGraw, the
    state trial court declined to hold the confession inad-
    missible under Miranda since Tina ‘never demanded
    or requested to terminate the interview.’ Although
    Tina said that she did not want to talk about the rape
    itself, in other words, her confession that she assisted
    in the rape was held to be admissible under Miranda
    because she never said that she did not want to talk
                      ANDERSON v. TERHUNE                    1395
    about subjects other than the rape. This, in our view,
    was an unreasonable application of Miranda and its
    progeny.

Id. at 518.

   Here, the state court’s loose paraphrasing of the officer’s
question—“Plead the [F]ifth. What’s that?”—as “asking
defendant what he meant by pleading the Fifth” is unconvinc-
ing and an unreasonable determination of the facts. As the
transcript reveals, the officer did not even pretend not to
understand what Anderson meant. Instead, incredibly, he
feigned ignorance of the Fifth Amendment.

   [8] Where the initial request to stop the questioning is clear,
“the police may not create ambiguity in a defendant’s desire
by continuing to question him or her about it.” Barrett, 479
U.S. at 535 n.5 (Brennan, J., concurring). By parsing Ander-
son’s invocation into specific subjects, “the police failed to
honor a decision of a person in custody to cut off questioning,
either by refusing to discontinue the interrogation upon
request or by persisting in repeated efforts to wear down his
resistance and make him change his mind.” Mosley, 423 U.S.
at 105-06. The net result is that such follow-up questions
allowed the officer to avoid honoring the Fifth Amendment
and, as in a right to counsel situation, enabled “the authorities
through ‘badger[ing]’ or ‘overreaching’—explicit or subtle,
deliberate or unintentional—[to] wear down the accused and
persuade him to incriminate himself.” Smith, 469 U.S. at 98.

   [9] Looking at this case through the AEDPA lens of defer-
ence, as we must, does nothing to change these conclusions.
The state court’s decision to ignore an unambiguous declara-
tion of the right to remain silent is an unreasonable applica-
tion of Miranda, as was the decision to allow continued
questioning. See Runnels, 421 F.3d at 867. Finally, the state
court’s labeling of Anderson’s statements as ambiguous and
1396                  ANDERSON v. TERHUNE
characterizing the officer’s response as a legitimate clarifying
inquiry were unreasonable determinations of fact.

V.     THE STATE COURT’S DECISION WAS CONTRARY TO
       SUPREME COURT PRECEDENT BY FINDING A WAIVER BASED
       ON ANDERSON’S RESPONSES TO RE-INTERROGATION


   [10] The state appellate court attempted to bolster its con-
clusion about Anderson’s statements by claiming that he
waived his right to remain silent in continuing to answer
police questions after he stated, “I plead the Fifth”:

     [W]hile words of invocation were spoken by the
     defendant, the court concludes that, in any case, he
     effectively waived the right to remain silent by what
     followed. . . . By continuing to talk to the police offi-
     cers, defendant demonstrated a willingness to con-
     tinue to discuss the case

Put another way, the state court endorses the principle that
once the officers ignored Anderson’s unequivocal invocation
of the Fifth Amendment, their questioning kept him talking
and resulted in a waiver of his right to remain silent. This
analysis directly contravenes Supreme Court precedent:
“[U]nder the clear logical force of settled precedent, an
accused’s postrequest responses to further interrogation may
not be used to cast retrospective doubt on the clarity of the
initial request itself.” Smith, 469 U.S. at 100 (emphasis in
original).

   [11] Smith mandates that all questioning must immediately
cease once the right to remain silent is invoked, and that any
subsequent statements by the defendant in response to contin-
ued interrogation cannot be used to find a waiver or cast
ambiguity on the earlier invocation. The Supreme Court’s
somewhat lengthy recitation of this principle is particularly
instructive in this case:
                     ANDERSON v. TERHUNE                      1397
    Where nothing about the request for counsel or the
    circumstances leading up to the request would render
    it ambiguous, all questioning must cease. In these
    circumstances, an accused’s subsequent statements
    are relevant only to the question whether the accused
    waived the right he had invoked. Invocation and
    waiver are entirely distinct inquiries, and the two
    must not be blurred by merging them together. . . .

    With respect to the waiver inquiry, we accordingly
    have emphasized that a valid waiver “cannot be
    established by showing only that [the accused]
    responded to further police-initiated custodial inter-
    rogation.” Using an accused’s subsequent responses
    to cast doubt on the adequacy of the initial request
    itself is even more intolerable. “No authority, and no
    logic, permits the interrogator to proceed . . . on his
    own terms and as if the defendant had requested
    nothing, in the hope that the defendant might be
    induced to say something casting retrospective doubt
    on his initial statement that he wished to speak
    through an attorney or not at all.”

Id. at 98-99 (internal citations omitted) (emphasis, alteration
and second ellipsis in original).

   We are not faced with a situation where there was a break
in questioning after the Miranda invocation. Instead, police
simply continued the conversation up to the point that Ander-
son said, “I’d like to have an attorney present.” Only at that
point did they stop the interrogation and turn off the recorder.
But it was too late.

   [12] We cannot simply suppress the portion of the interro-
gation that occurred after the invocation of the right to silence
and before Anderson’s purported re-initiation of the interroga-
tion. Doing so would eviscerate the mandate to “scrupulously
honor[ ]” the invocation of Miranda rights. We understand the
1398                 ANDERSON v. TERHUNE
phrase “scrupulously honor” to have practical meaning. For
the “right to remain silent” to have currency, there must be
some silence. The interrogation must stop for some period of
time. See Miranda, 384 U.S. at 473-74; Mosley, 423 U.S. at
103-04. Although the Supreme Court has yet to tell us how
long the break in questioning must last, in this case there was
no cessation at all. Because the interrogation was continuous
to that point, we need not determine whether Anderson
waived his right to counsel after viewing a videotape of his
alleged accomplice nor do we need to address his coercion
claim.

   [13] The prejudice from Anderson’s confession cannot be
soft pedaled, and the error was not harmless. Brecht v.
Abrahamson, 507 U.S. 619, 623 (1993). The confession was
central to the conviction. See Arizona v. Fulminante, 499 U.S.
279, 296 (1991) (“A confession is like no other evidence.
Indeed, the defendant’s own confession is probably the most
. . . damaging evidence that can be admitted against him.”
(internal quotation marks omitted)). Although deference must
be given to state court determinations under AEDPA, we
would be abdicating our responsibility to abide by Supreme
Court precedent and to police the Constitution’s boundaries
were we to permit such an egregious violation of Miranda to
go unchecked.

  [14] The judgment of the district court is reversed and the
case is remanded with instructions to grant the writ.

  REVERSED AND REMANDED.



SILVERMAN, Circuit Judge, with whom RAWLINSON,
Circuit Judge, joins, concurring in the judgment:

  The Supreme Court has taken pains to remind us that “[a]n
unreasonable application of federal law is different from an
                     ANDERSON v. TERHUNE                    1399
incorrect application of federal law.” Woodford v. Visciotti,
537 U.S. 19, 25 (2002) (emphasis in original; quotation omit-
ted). I write separately because I believe the majority opinion
fails to “observe this distinction,” id., in its treatment of the
California Court of Appeal’s ruling that Anderson’s state-
ments were “ambiguous in context.” I concur in the result
because the California Court of Appeal rendered an unreason-
able determination of the facts when it ruled that the officer’s
feigned ignorance of the Fifth Amendment was a “legitimate
clarifying question.”

   The first question we face is whether the state court acted
contrary to or unreasonably applied Supreme Court law in
holding that the police were entitled to clarify the statements
Anderson made two hours into the interview. See 28 U.S.C.
§ 2254 (d)(1). If Anderson had said, “I plead the Fifth” imme-
diately after having been read his rights, there would be no
room for debate. The right to remain silent clearly would have
been invoked. Here, however, after having been read his
rights, Anderson answered questions for some two hours
before making the statements now in issue. He indicated that
he “don’t even wanna talk about this no more,” and in the
next breath said, “We can talk about it later or whatever.”
(Anderson says he does not argue that these statements were
an unequivocal invocation of the right to remain silent.) He
then proceeded to answer more questions. The conversation
eventually turned to Anderson’s drug use. At that point, he
said he was “through with this” and wanted to be “taken in
custody,” even though he was already in custody. Then, when
asked about his dope pipes, he said, “I plead the [F]ifth.”

   What did Anderson mean by asking to be “taken in custo-
dy,” in light of the fact that he was already in custody? What
did he mean when he said he would “talk about it later or
whatever?” Did Anderson’s “pleading the Fifth,” coming as
it did after two hours of talking, mean that he wanted to termi-
nate the interview in its entirety, or was he referring to the
immediate question?
1400                  ANDERSON v. TERHUNE
   The California Court of Appeal ruled that Anderson’s state-
ments “were ambiguous in context” and that the officers thus
were justified in seeking clarification. This conclusion was
not “contrary to” Supreme Court law, because the Supreme
Court has held that officers have no obligation to stop ques-
tioning a suspect who has made an ambiguous or equivocal
invocation of Miranda rights. Davis v. United States, 512 U.S.
452, 461- 62 (1994). Indeed, the Supreme Court has specifi-
cally stated that when a suspect makes an ambiguous state-
ment “it will often be good police practice” for interviewing
officers to ask “clarifying questions” about the suspect’s
meaning. Id. at 461.

   Nor did the state court make an “unreasonable application”
of this precedent in concluding that the officers were entitled
to seek clarification from Anderson. The question before us
is not whether we agree with the state court’s assessment of
the ambiguity of Anderson’s statements, or even whether it is
right or wrong, but only whether that court’s decision on that
point was unreasonable. In my view, it was not unreasonable.

   It’s a different story when it comes to assessing the legiti-
macy of the “clarifying question” that the officer asked.
Instead of asking Anderson what he intended to convey, the
officer responded to Anderson’s “pleading the Fifth” by say-
ing, “Plead the fifth. What’s that?” As to this, the California
Court of Appeal ruled as follows: “By asking defendant what
he meant by pleading the fifth, the officer asked a legitimate
clarifying question.” By any measure, this is an unreasonable
determination of the facts. The problem with the California
Court of Appeal’s ruling is that, in point of fact, the officer
did not ask Anderson “what he meant.” Rather, he feigned
ignorance of what the Fifth Amendment is. One of the stated
reasons for Miranda’s requirement that officers inform sus-
pects of their rights is to “show the individual that his interro-
gators are prepared to recognize his privilege should he
choose to exercise it.” Miranda v. Arizona, 384 U.S. 436, 468
(1966). Instead of asking a question aimed at clarifying
                         ANDERSON v. TERHUNE                         1401
Anderson’s meanings, the officer pretended not to know
about the very rights he informed Anderson of at the outset.

  The California Court of Appeal’s ruling that the officer
asked a legitimate clarifying question is an unreasonable
determination of the facts, and resulted in a decision that is
contrary to Miranda. Having failed to clarify whether Ander-
son was exercising his right to terminate questioning, the offi-
cers could not lawfully continue the interview. Under
Miranda, anything Anderson said after that point should have
been suppressed. 384 U.S. at 479. It is for this reason that I
would reverse the district court’s denial of the writ.



BEA, Circuit Judge, concurring in part, dissenting in part:

   I concur in the majority’s holding that Anderson unambigu-
ously invoked his privilege against self-incrimination under
the Fifth Amendment to the United States Constitution.

   Anderson repeatedly invoked his right to remain silent—“I
don’t even want to talk about this no more”; “I’m through
with this” and “I plead the fifth”—yet the police did not honor
Anderson’s right to remain silent until he finally requested an
attorney. Only at that point did the police do what they should
have done in the first place—cease the interrogation.1 Given
  1
   Specifically, the conversation went as follows:
      Defendant Jerome Anderson: I’d like to have an attorney present.
      Lt. Harry Bishop: Okey [sic]
      Detective Ron Clemens: OK fine.
      Anderson: Sorry, man.
      Bishop: No, don’t apologize.
      Detective Tom O’Connor: okay, 7-12-97, about 22:45, ten forty-
      five, uh, p.m. on Saturday. This is it.
   The police then turned the tape recorder off and stopped the interroga-
tion.
1402                 ANDERSON v. TERHUNE
that Anderson requested that the interrogation cease three
times in rapid succession, no reasonable officer could have
understood anything other than that Anderson wanted the
interrogation to stop. Further, I agree with Judge Silverman
that Officer O’Connor’s response, “Plead the Fifth, what’s
that?” was not a genuine attempt to clarify whether Anderson
wanted to invoke his right to remain silent.

   Where I part company with the majority’s analysis is sec-
tion V, where the majority concludes:

    We cannot simply suppress the portion of the inter-
    rogation that occurred after the invocation of the
    right to silence and before Anderson’s purported re-
    initiation of the interrogation. Doing so would evis-
    cerate the mandate to “scrupulously honor[ ]” the
    invocation of Miranda rights. We understand the
    phrase “scrupulously honor” to have practical mean-
    ing. For the “right to remain silent” to have currency,
    there must be some silence. The interrogation must
    stop for some period of time. See Miranda, 384 U.S.
    at 473-74; Mosley, 423 U.S. at 103-04. Although the
    Supreme Court has yet to tell us how long the break
    in questioning must last, in this case there was no
    cessation at all. Because the interrogation was con-
    tinuous to that point, we need not determine whether
    Anderson waived his right to counsel after viewing
    a videotape of his alleged accomplice nor do we
    need to address his coercion claim.

Majority Op. at 1397-98.

   The reason I disagree is that the record shows the police did
stop the interrogation after Anderson requested an attorney,
and before Anderson himself re-initiated the conversation, as
explained below. All this occurred before Anderson confessed
to the murder. Thus, I conclude it was not error at all to admit
his confession at trial, and the California Court of Appeal’s
                     ANDERSON v. TERHUNE                       1403
denial of his petition for writ of habeas corpus was not con-
trary to, nor an unreasonable application of, clearly estab-
lished federal law. 28 U.S.C. § 2254(d)(1).

   Approximately two hours and fifteen minutes into the inter-
view, after Anderson was shown the videotape of his co-
defendant Abe Santos saying Anderson was the one who shot
Robert Clark, Anderson said, “I’d like to have an attorney
present.” The interrogating officers then did what they should
have done back when Anderson first said, “I don’t even
wanna talk about this no more”: they stopped the interroga-
tion and turned the tape recorder off. Anderson had not con-
fessed to the murder of Clark at this point.

   But then Anderson changed his mind and re-initiated the
conversation himself. The police advised Anderson four sepa-
rate times that they could not speak with him because he had
invoked his right to counsel, and five separate times Anderson
insisted he wanted to talk to Lt. Harry Bishop saying, in rele-
vant part:

    Anderson: Oh, man, I want to talk to you. I need, I
    need to talk to you Harry. . . . Okay, I—I was just
    jokin’. I don’t wanna talk—Or I want to talk to
    Harry, the bishop. You know the thing about the
    attorney, is . . . is wrong or whatever, I don’t need
    an attorney. Is that fair to say so [you] guys don’t get
    busted outta your jobs? . . . I don’t want an attorney,
    I’ve changed my mind.

   The officers were careful to ask clarifying questions to dis-
cern whether Anderson was making a knowing, intelligent
and voluntary waiver of his rights to counsel and to remain
silent:

    Officer Brad McDonald: Okay. Has anybody in this
                           room promised you any-
                           thing?
1404              ANDERSON v. TERHUNE
    Anderson:   No, sir.

    McDonald:   Has anybody in this room threatened
                you for anything at all?

    Anderson:   No, sir.

    McDonald:   Do you feel intimidated by anybody in
                this room?

    Anderson:   No, sir.

    McDonald:   Do you feel that—Has anybody in this
                room, told you that if you didn’t talk
                with us, or you did talk to us, that
                somethin’ good was gonna happen?

    Anderson:   No, sir.

    McDonald:   Okay, so you’ve made the decision,
                that you want to talk to us and you do
                not want an attorney, is that correct?

    Anderson:   [Pause] Yes, sir.

    McDonald:   That’s absolutely correct, now you
                kinda hesitated a little bit . . .

    Anderson:   Well . . .

    McDonald:   You don’t want an attorney . . .

    Anderson:   Yes, sir.

    McDonald:   . . . right here in this room . . .

    Anderson:   Yes, sir.
                     ANDERSON v. TERHUNE                    1405
    McDonald:      . . . right now, is that correct?

    Anderson:      Yes, sir.

    McDonald:      Okay. An’ my name is Brad McDon-
                   ald, an’ these guys have probably told
                   ya’ I’m the boss, right?

    Anderson:      Uh, no, sir, it’s not.

    McDonald:      Okay, but I am.

    Anderson:      Okay.

    McDonald:      Okay. Then I think we’re okay, I think
                   he’s unlawyered [sic]. Now what do
                   you want to talk to Harry about?

    Anderson:      About . . . I guess the murder of Rob-
                   bie Clark.

  Anderson then eventually confessed to fatally shooting
Robbie Clark.

   This was a clear waiver of both Anderson’s right to coun-
sel, and his right to remain silent. Two cases are instructive.
In Edwards v. Arizona, 451 U.S. 477, 481-84 (1981),
Edwards was convicted of robbery, burglary, and first-degree
murder after his confession was entered into evidence. After
being read his Miranda rights, Edwards stated, “I want an
attorney before making a deal.” At that point, all questioning
ceased. Id. at 479.

   The next day, two different detectives came to question
Edwards in jail. When he was told they were there, Edwards
told the jail guard, “he did not want to talk to anyone.” Id. The
guard told Edwards he was obligated to talk to the detectives.
Id. The detectives then advised Edwards of his Miranda rights
1406                 ANDERSON v. TERHUNE
again, and he agreed to talk to them, but said he did not want
the discussion taped. Edwards then implicated himself in the
crime after being confronted with the statement of a co-
defendant who had implicated him. Id.

   The Arizona Supreme Court affirmed his conviction and
held Edwards had invoked both his right to remain silent and
his right to counsel, but had waived both rights when he vol-
untarily gave his statement to the detectives after they
informed him again of his Miranda rights. Id. at 480.

   The Supreme Court reversed and held the use of Edwards’s
confession violated his Fifth Amendment rights as construed
in Miranda. The Court held that when an accused requests an
attorney, he may not be questioned unless an attorney has
been made available or “the accused himself initiates further
communication, exchanges, or conversation with the police.”
Id. at 485. Any waiver after an invocation of the right to
remain silent or the right to an attorney must not only be vol-
untary, but must also “constitute a knowing and intelligent
relinquishment or abandonment of a known right or privi-
lege.” Id. at 482. Although the police appeared the day after
Edwards had requested an attorney, the time elapsed between
interrogations was not a factor the Court considered in deter-
mining the admissibility of his confession. The crucial factors
were whether the second interrogation was initiated by
Edwards (it was not); and, whether such initiation was volun-
tary (it was not, because the jail guard told Edwards he was
required to speak to the police).

   On the other hand, the later case of Oregon v. Bradshaw,
462 U.S. 1039, 1045-46 (1983), clarifies how an accused who
has invoked his right to counsel can initiate a discussion and
validly waive his rights to counsel and to remain silent. Dur-
ing the investigation of the death of a person whose body had
been found in Bradshaw’s wrecked pickup truck, Bradshaw
was questioned at the police station. Bradshaw was advised of
his Miranda rights. He was arrested for furnishing liquor to
                     ANDERSON v. TERHUNE                   1407
the victim, a minor, and again advised of his Miranda rights.
Id. at 1041-42. Bradshaw denied he was driving the truck and
asked for an attorney. Id.

   Later that same day, while being transported in custody
from the police station to a jail, Bradshaw asked a police offi-
cer, “Well, what is going to happen to me now?” Id. at 1042.
The officer answered that Bradshaw did not have to talk to
him and Bradshaw said he understood. They then discussed
where Bradshaw was being taken and the offense with which
he would be charged. The officer suggested that Bradshaw
take a polygraph examination, which he did, after another
reading of his Miranda rights. Id.

   When the polygraph examiner told Bradshaw he did not
believe Bradshaw was telling the truth, Bradshaw recanted his
earlier story and admitted that he had been driving the truck
in question and that he had consumed a considerable amount
of alcohol and passed out at the wheel of the truck before it
left the highway. Id. Bradshaw was charged with first-degree
manslaughter, driving while under the influence of intoxi-
cants, and driving while his license was revoked. His motion
to suppress his statement was denied, and he was found guilty
after a bench trial. Id.

   The Oregon Court of Appeals reversed, holding the inquiry
Bradshaw made of the police officer while being transferred
to jail did not “initiate” a conversation with the officer and
therefore the statements growing out of this conversation
should have been excluded from evidence under Edwards v.
Arizona. Id. at 1042-43. The Oregon Supreme Court denied
review, without writing an opinion on the merits.

   On direct appeal, the Supreme Court reversed, holding that
by asking “Well, what is going to happen to me now?”, Brad-
shaw “initiated” a further conversation. Id. at 1045. His state-
ment evinced a willingness and a desire for a generalized
discussion about the investigation. Id.
1408                 ANDERSON v. TERHUNE
   Because there was no violation of the Edwards initiation
rule, the next inquiry was whether, in light of the totality of
the circumstances, Bradshaw made a knowing and intelligent
waiver of his right to have counsel present. The trial court,
based on its first-hand observation of the witnesses, found a
waiver and the Supreme Court found no reason to dispute that
finding. Id. at 1045-47.

   Here, Anderson himself initiated the conversation when,
after being told by the police that they could no longer talk to
him, he said, “Oh, man, I want to talk to you. I need, I need
to talk to you Harry [Lt. Bishop].” Anderson also made a
knowing and intelligent waiver of his right to have counsel
present when he said, “I don’t want an attorney; I’ve changed
my mind” and he wanted to talk to the police officers “about
the murder of Robbie Clark.”

   It is unclear how long the interrogation was stopped after
Anderson requested an attorney, and before Anderson asked
to speak with Lt. Bishop. The record implies it did not appear
to be a long period of time. Although the Supreme Court has
held the interrogation must stop for some period of time
before a suspect can waive a properly invoked Miranda right,
that amount of time has never been specified. In Bradshaw,
we know the time was not long because when he re-initiated
the conversation with the officer, Bradshaw was being trans-
ported from the police station to the jail shortly after he had
requested an attorney. 462 U.S. at 1042. Even though not
much time had elapsed since Bradshaw had requested an
attorney, the Court had no problem finding Bradshaw was the
one who re-initiated the conversation. There is no clearly
established federal law mandating a particular amount of time
the break in the interrogation must last. We have recently
been reminded that where there is no such clearly established
federal law, as determined by the Supreme Court of the
United States, we are not allowed to invent such law. See
Carey v. Musladin, 127 S. Ct. 649, 653 (2006) Hence, the rel-
                     ANDERSON v. TERHUNE                   1409
evant fact here is that Anderson re-initiated the conversation,
not the duration of the break in the conversation.

   Given that Anderson validly waived his right to counsel
and his right to remain silent before he confessed, the admis-
sion of his confession was not error, and the California Court
of Appeal’s denial of his petition for writ of habeas corpus
was not contrary to, nor an unreasonable application of,
clearly established federal law. 28 U.S.C. § 2254(d)(1). For
this reason, I respectfully dissent.



TALLMAN, Circuit Judge, with whom CALLAHAN, Circuit
Judge, joins, dissenting:

   Lewis Carroll was right: “When I use a word . . . it means
just what I choose it to mean, neither more nor less.” Lewis
Carroll, Alice’s Adventures in Wonderland 163 (Donald J.
Gray ed., W.W. Norton 1973) (1871). My colleagues in the
majority fixate on the words “plead the Fifth” lifted in isola-
tion from a portion of the transcribed interview without giving
the required level of deference to the trial court’s findings of
fact after an evidentiary hearing, which included the entire
tape recording and the testimony of the interrogators. No one
disputes that Jerome Alvin Anderson, a known felon on
parole, admitted to killing his acquaintance and friend, Robert
Clark: Anderson admitted, “I shot [Clark].” Nor does anyone
dispute that Anderson answered questions for nearly two and
one-half hours before making the statement, “I plead the
Fifth.”

   The California courts examined Anderson’s statement in
the full context of his confession. Following an evidentiary
hearing, the Shasta County Superior Court Judge made a fac-
tual finding that “while the defendant articulated words that
could, in the isolation, be viewed as an invocation of his right
to remain silent, the defendant did not intend to terminate the
1410                  ANDERSON v. TERHUNE
interview.” (Emphasis added). In affirming the trial court’s
decision to deny Anderson’s motion to suppress his later con-
fession because it was knowing and voluntary, the California
Court of Appeal neither unreasonably applied clearly estab-
lished Supreme Court precedent, nor made an unreasonable
determination of facts. The state courts’ conclusion that
Anderson’s comments were ambiguous in context was not an
unreasonable application of clearly established Supreme
Court precedent. Nor was their conclusion that the detective’s
follow-up question, “Plead the Fifth. What’s that?,” was a
permissible clarification question an unreasonable determina-
tion of fact. I respectfully dissent.

                                 I

   We may grant habeas relief only if the California Court of
Appeal acted contrary to or unreasonably applied clearly
established Supreme Court precedent, or made an unreason-
able determination of facts. See 28 U.S.C. § 2254(d); Lockyer
v. Andrade, 538 U.S. 63, 70-73 (2003). “[C]learly established
Federal law under § 2254(d)(1) [(the Antiterrorism and Effec-
tive Death Penalty Act of 1996 (‘AEDPA’))] is the governing
legal principle or principles set forth by the Supreme Court at
the time the state court render[ed] its decision.” Lockyer, 538
U.S. at 71-72 (internal quotation marks omitted). The Court
has stated that a “state court decision is contrary to . . . clearly
established [Supreme Court] precedent if the state court
applies a rule that contradicts the governing law set forth in
[Supreme Court] cases or if the state court confronts a set of
facts that are materially indistinguishable from a decision of
[the] Court and nevertheless arrives at a result different from
[its] precedent.” Id. at 73 (internal quotation marks omitted).

   There is an open question in Supreme Court jurisprudence
on issues involving the invocation of a suspect’s Fifth
Amendment right to remain silent. Clearly established
Supreme Court precedent in the arena of the right to remain
silent is Miranda v. Arizona, 384 U.S. 436 (1966), and Michi-
                     ANDERSON v. TERHUNE                    1411
gan v. Mosley, 423 U.S. 96, 101 (1975). In Miranda, the
Supreme Court held that “[i]f [an] individual indicates in any
manner, at any time prior to or during questioning, that he
wishes to remain silent, the interrogation must cease.” 384
U.S. at 473-74. Once a defendant has invoked his right to
remain silent, that right must be “scrupulously honored.”
Mosley, 423 U.S. at 103-04. While the Supreme Court has
addressed the substance of the right to remain silent in
Miranda and Mosley, at no time has the Court addressed how
that right is to be invoked.

   In comparison, under clearly established Supreme Court
precedent, a suspect’s statements to invoke his Fifth Amend-
ment right to counsel under Miranda must be clear and
unequivocal. See Davis v. Alaska, 512 U.S. 452, 459 (1994).
The determination of whether the suspect clearly invoked his
right to counsel requires an objective inquiry. Id. at 458-59.
The suspect must, “at a minimum, [give] some statement that
can reasonably be construed to be an expression of a desire
for the assistance of an attorney.” Id. at 459 (internal quota-
tion marks omitted). A statement is ambiguous when a “rea-
sonable officer in light of the circumstances would have
understood only that the suspect might be invoking the right
to counsel.” Id. (first emphasis added).

   The United States Supreme Court has never declared its
right to counsel principles applicable to invoking the right to
silence, and under AEDPA that precedent was not “clearly
established” when the California Court of Appeal rendered its
decision. See Bui v. Dipaolo, 170 F.3d 232, 239 (1st Cir.
1999) (recognizing that Davis was concerned only with the
right to counsel, and not the right to remain silent). Indeed, in
prior cases, we have declined to determine whether the rule
in Davis when invoking the right to counsel applied with
equal force to the right to remain silent. See Arnold v. Run-
nels, 421 F.3d 859, 866 n.8 (9th Cir. 2005); United States v.
Soliz, 129 F.3d 499, 504 n.3 (1997), overruled on other
grounds by United States v. Johnson, 256 F.3d 895 (9th Cir.
1412                 ANDERSON v. TERHUNE
2001) (en banc) (per curiam); Evans v. Demosthenes, 98 F.3d
1174, 1176 (9th Cir. 1996). Other circuits have made that
leap. See, e.g., Arnold, 421 F.3d at 870 & n.1 (Callahan, J.,
dissenting) (collecting cases).

   In circumstances where there is no “clear-cut Supreme
Court rule that certain magic words automatically bring all
questioning to a halt—regardless of the circumstances sur-
rounding the interrogation,” Anderson v. Terhune, 467 F.3d
1208, 1213 (9th Cir. 2006), reh’g en banc granted, 486 F.3d
1155 (2007), we simply cannot say that the California Court
of Appeal unreasonably applied clearly established Supreme
Court precedent. See Carey v. Musladin, 127 S. Ct. 649, 654
(2006) (concluding that the state court’s determination was
not an unreasonable application of Supreme Court precedent
because there was no Supreme Court precedent addressing
that area of law). Invoking the lyrics of a popular Country-
Western song in lieu of Supreme Court authority is not good
enough under AEDPA.

   Nor can we grant habeas relief because, when lacking
clearly established Supreme Court precedent, the California
Court of Appeal looked to Supreme Court law in another con-
text for guidance. In holding that Anderson’s statement was
ambiguous, and that the detective’s follow-up question could
reasonably be interpreted as a “legitimate clarifying ques-
tion,” the California Court of Appeal applied the Supreme
Court’s precedent in Davis. It looked at the totality of the cir-
cumstances to determine that a reasonable officer could have
understood only that Anderson may have intended to invoke
his Fifth Amendment right to remain silent. See Davis, 512
U.S. at 459. Given the lack of a holding from the Supreme
Court addressing invocation of the Fifth Amendment right to
remain silent, it cannot be said that the California Court of
Appeal applied a standard that was “contrary to” clearly
established Supreme Court precedent. Cf. Musladin, 127
S. Ct. at 654.
                          ANDERSON v. TERHUNE                           1413
                                     II

   Having failed to heed AEDPA and to acknowledge the lack
of clearly established Supreme Court authority on invoking
one’s Fifth Amendment right to silence, the majority proceeds
to fault the California courts for considering Anderson’s state-
ment in the context of the interview. Maj. Op. at 1389.
Despite the majority’s misconceptions, we simply cannot
pluck the words “I plead the Fifth” out of the transcript and
declare we have an unambiguous statement. See Maj. Op. at
1389 (“Using ‘context’ to transform an unambiguous invoca-
tion into open-ended ambiguity defies both common sense
and established Supreme Court law.”). It defies common
sense to determine what an objectively reasonable officer
would have understood without looking at the totality of the
interview. See Davis, 512 U.S. at 459.

   As Judge Silverman aptly displays, see Silverman Concur-
rence at 1399, when considered in context, the state courts
reasonably concluded that there is ambiguity in Anderson’s
statement.1 While the majority may disagree with the conclu-
sion, that is simply insufficient to declare the California Court
of Appeal’s holding “unreasonable.” We have been told
before that objectively unreasonable means something more
than we think the state courts were wrong. “[A]n unreason-
able application of federal law is different from an incorrect
application.” Williams v. Taylor, 529 U.S. 362, 410 (2000);
see also Schriro v. Landrigan, 127 S. Ct. 1933, 1939 (2007)
(stating that under AEDPA the petitioner must meet the “sub-
stantially higher threshold” of unreasonableness); Brown v.
Payton, 544 U.S. 133, 143 (2005) (denying AEDPA relief
  1
    Where I part company with my brother Silverman is in his conclusion
that the sheriff’s detective was being sarcastic and already understood
what Anderson meant by “pleading the Fifth” when he asked for clarifica-
tion. See infra, § III. In the face of the trial judge’s factual determination
that an ambiguity existed triggering the detective’s justification for seek-
ing clarification, AEDPA dictates that we defer to the trial court.
1414                  ANDERSON v. TERHUNE
because “[e]ven on the assumption that [the state court’s] con-
clusion was incorrect, it was not unreasonable”); Mitchell v.
Esparza, 540 U.S. 12, 18 (2003) (per curiam) (“We may not
grant respondent’s habeas petition . . . if the state court simply
erred in concluding that the State’s errors were harmless.
. . .”); Lockyer, 538 U.S. at 75 (reversing us because, by
defining “unreasonable application” as “clear error,” we “fail-
[ed] to give proper deference to state courts by conflating
error (even clear error) with unreasonableness”); Woodford v.
Visciotti, 537 U.S. 19, 25 (2002) (per curiam) (reversing us
because we failed to observe the distinction between an incor-
rect application and an unreasonable application).

  Therefore, even if we could grant habeas relief in the
absence of clearly established Supreme Court precedent, I
would deny the petition. The California courts’ application of
Davis and its finding of ambiguity was reasonable.

                               III

   The only other way to grant Anderson habeas relief
requires the majority to overrule the California Court of
Appeal’s factual finding. My colleagues have to find that the
state court conclusion was “an unreasonable determination of
the facts in light of the evidence presented in the State court
proceeding.” 28 U.S.C. § 2254(d)(2). But in considering
Anderson’s motion to suppress, the Shasta County trial court
considered live testimony from the interrogating officers and
heard the audiotapes of the confession. The California Court
of Appeal then adopted the trial court’s factual finding verba-
tim:

    Given the totality of the circumstances in this matter,
    the court concludes that while the defendant articu-
    lated words that could, in . . . isolation, be viewed as
    an invocation of his right to remain silent, the defen-
    dant did not intend to terminate the interview. The
    interrogating officer did not continue or reinitiate the
                     ANDERSON v. TERHUNE                     1415
    interview by posing the question. “Plead the Fifth.
    What’s that?” The questions can reasonably be char-
    acterized as a request for clarification or confirma-
    tion that the defendant wished to assert his right to
    remain silent, and nothing more. What followed is
    important to a determination of the question. Specifi-
    cally, the defendant launched off on a discourse and,
    ultimately, engaged in a debate without making any
    reference to an invocation of the right to remain
    silent. It was the defendant, not the interrogators,
    who continued the discussion. Accordingly, while
    words of invocation were spoken by the defendant,
    the court concludes that, in any case, he effectively
    waived the right to remain silent by what followed.

Moreover, the California Court of Appeal took note of an
interrogating officer’s testimony during the hearing on the
motion to suppress. “[T]he interrogating officer testified he
believed that in saying, “I plead the Fifth[,]” [Anderson] was
simply indicating an unwillingness to discuss the details of his
drug use, and not a desire to terminate the interrogation.”

   This is not a situation where a suspect clearly states his or
her intent (such as when a witness invokes his Fifth Amend-
ment right to refuse to answer a specific question at trial). Cf.
Arnold, 421 F.3d at 861-62 (finding that Arnold unequivo-
cally invoked his right to remain silent when he told the offi-
cers that he did not want to talk on tape). Instead, in response
to a direct question about his drug use, Anderson, after will-
ingly answering questions about the murder for two and one-
half hours, responded “I plead the Fifth.” The officers did not
respond by asking Anderson more questions about his drug
use. Rather, the officer asked, “Plead the Fifth. What’s that?”
Having considered all of the evidence, the Shasta County
Superior Court found as a matter of fact that Anderson did not
intend to end the interview and that the officers asked a legiti-
mate clarifying question. Anderson does not challenge the
state court’s fact-finding process, and he has failed to rebut
1416                 ANDERSON v. TERHUNE
the trial court’s factual finding by clear and convincing evi-
dence, as he must under AEDPA. Taylor v. Maddox, 366 F.3d
992, 1000 (9th Cir. 2004) Admittedly, the detective could
have phrased his clarifying question differently, and perhaps
he should have uttered it with less sarcasm, but a poorly-
phrased question without more is not grounds to grant federal
habeas corpus relief.

    AEDPA mandates comity and deference to California’s
decision that Anderson’s confession was voluntary. Rejecting
it, the majority decrees that a murderer “is to go free because
the constable has blundered.” See People v. Defore, 242 N.Y.
13, 21 (1926) (Cardozo, J.).

  I respectfully dissent.